OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                  AUSTIN




Bonoreble Bert Ford
&dminirtrator,‘Texsa     Liquor    Control   Board
Aurtln,  Texas
Pear Sirr




                                                       hs from your letter
                                                       an oplnlon of this

                                                        lth the Texas LLquor
                                                        y pawrilt SOr premlaa8
                                                        Yard, in the oity of

                                           Lty of Austin am wet for
                                            Pager 60 Iar a6 looal
                                              the city bt Austkn has
                                          &tlinanee   whioh airi&  th6
                                       cone8 A, B, or 0, eta.
                           n for whloh the above mentioned P@dl&al
                           6 e#e, that 16 pramires at 9807-9      6an
                             ie510eated In “Ca oommeroL6l dlstrlat.
                           hibite all bulldlngr   and laad LR *C*
                           ot iroe bting uried for forty-one   Blitereat
                                 ‘The sale, storage.  diapsnsing,   or
      ior   on site   or off   sfte   ooneurPptlon.i
            “The appllomt    oontandrr that beoausle o’i the zoning
      ordinanos  he is entltlad    to the asdio¶..nal phammay permnait
      upon ppllylng the @O.OO rQf3whlah is the trse pmriaed by the
      above quote& rtatute    for a medlelnal pharmay     gsrrnit In
      dry areaa.
sonorabls   &rt    Ford,    page 2


             “It Is the oontentlon of the Board that the appli-
      oant should be made to pay the annual fee QmYided for
      paoknge etores In the olty of AuLurtln, Travla County,
      Teur,   in aaoordanoe with the above quoted provielonr
      of the Texas Liquor Control A&.
             I.   . .
            *Your valued opinion lo derlred on the proporltion
      of whst is the proper fee to be &fmgQd  the applrleant ior
      a MedloLnal Phamaoy Permit in thlr ease.*
            6eo. 15, Subreo. (18), Artlole                1, Texar Liquor       Oon-
tml   Aat, provides In part as follows:
            *The    annual permit ice for a NedIoLnal Permit to
      pharmaoler    in dry areas shall be Flfty Dollars ($50.00)
      and in wet    arear the annual ire ohill be the same aa the
      annual fee    for a paakago rtom.*
             f%10. 15,     Subreo.   (81,    paragraph     (01,    in part,    provlderr
             ‘The annual fee for a paakage store in 6itiar and
       townr shall be bared upon the population  recording to the
      laet  preoedlng Federal Cenlru8 aa rOlLOW
             ‘Population                       Fee
              25,000 or lQ8ll
              25,001 to 75,000
              75,001 or awe
             Bee. 18,      5ubreo.   (161,    Artlole     1 o? the aot,       provider:
             a (18)  XefAiolnal Permita.             Ret&l     Pharaaohts  hall
      be entitled   to receive                       permits    and oell or dlr-
      penes liquor for medioinal                OOQS only.        . . .’

           Sea. 23, Art. 1 of eatd aot,                 dofIning    the term “Dry*
and *WetP area@, In part, provideer
             Whenever the term ‘dry brea* Ie used In thle rot it
      ahall mea,n and refer to all @auntlea, Jurtloe preainotr,
      inoarporated   oitlerr or towns wherein the oale of aloohollo
      beverages had been prohibited     by valIQ local option eleationr
      held under the lawe of the State In topoe at the tkms of the
      taking effeot   of mlon     20, Article   16, ~onrtltutlon of
      Texas, in the year 1919.     It liksw%ae ahall mean and refer
      to any ruah area8 where @ale OS euah aloohcl.Io bevrragem
      shsJ.l be prohibited   under the term6 0r thke aot.
             *The term Iwet area’ shall mean and, refer to all QthW
      areas of the State.’
Honorable   Bert Ford, page 3


            The only "dry area" reoognized by the provisions of
the Texas Liquor Control Act are those areas that fall under
the gWIiSiOnS    of S8OtiOn 23, ArtiOle  1, Bupra, wnenerein
                                                           ndry
areas" and "wet areas" are &3fined.     2.zoilinsof a portion
of a oity "dry" by ordinance is neither under the provisions
of the act nor does it operate to affeat    rnedioinalpermits
issued to pharmacies, the granting of which has always been
regulated by the State authorities.
          We think the meaning   of the term "wet areas' as set
forth in the statute, by which   the fee for medicinal permits
are to be determined, is broad   enough to include any area not
reao   se6 as a *dry area*Iend   so determined under or reoog-
nizeivby the grovlsions of the   Texas Liquor Control Aot.
          By Yubseotion (18) of Seotlon 15 of the sot, it is
provided that Retail Pharmacists shall be entitled to receive
medioinal permits and self or dispense liquor for medlolnal
purposes.
          It is therefore the opinion of this Department that
the pharmaoy looated in ths desoribed zoned portion of the
olty oi Austin, aooording to your letter, should be required
to pay the annual fee in accord with the SOhedUl8 set forth
in Se&ion 15, Subeeotion (8), Article 1, Texas Liquor Control
Aot, for issuing a paokage store permit.
                                         Yours very truly




                                                            King
                                                            tant